LOGO [g901206ex10_6logo.jpg] Exhibit 10.6

SUBJECT TO CONTRACT

February 25, 2015

Drax Power Limited

Drax Power Station

Selby, North Yorkshire

YO8 8PH, United Kingdom

Attn: Louise Neve

 

  Re: Agreement for the Sale and Purchase of Biomass dated May 1, 2013

Dear Head of Back Office:

Reference is made to that certain Agreement for the Sale and Purchase of Biomass
(the “Agreement”) dated May 1, 2013, by and between Drax Power Limited (“DPL”)
and RTK WP Canada, ULC (“RTK”), as amended by letter agreements dated
September 23, 2013 and February 11, 2014, and under which Rentech, Inc. (the
“Guarantor”) guaranteed certain obligations of RTK by way of a Parent Company
Guarantee dated May 1, 2013 (“the Guarantee”).

The provisions of this letter are legally binding between Drax and RTK and the
Guarantor. Unless otherwise defined, capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Agreement, and unless expressly amended in this letter, all terms of the
Agreement shall remain fully effective and shall have effect as though the
provisions contained in this letter had been originally contained in the
Agreement. Each Party reserves all other rights or remedies it may have now or
in the future and nothing in this letter shall be deemed to be a waiver by
either Party of, or consent by us to, any breach or potential breach (present or
future) of any provision of the Agreement.

The Parties hereby agree as follows:

 

  1. In consideration for, and as a condition of, the amendments to the
Agreement described in paragraph 2(A), RTK shall pay to Drax the sum of
CAD$208,877 within five (5) Business Days of the date of the Buyer invoicing the
Seller for such sum.

 

  2. Notwithstanding the provisions of Section 12 (Annual Quantity) and
Section 13 (Delivery Schedule) of the Commercial Terms, or Clause 5.2 of the
Terms and Conditions:

 

  (A) the Delivery Year 1 (Quarter 4 2014) Shipment of 45,000 Tonnes of Biomass
shall be cancelled;

 

10877 Wilshire Boulevard, Suite 600  ●  Los Angeles, CA 90024  ●  T:
310.571.9800  ●  F: 310.571.9799

www.rentechinc.com



--------------------------------------------------------------------------------

SUBJECT TO CONTRACT

 

  (B) the Annual Quantity of Biomass to be delivered in Delivery Year 2
(2015) shall be 240,000 Tonnes and the agreed Delivery Schedule for Delivery
Year 2 shall be as provided in Annex 1.

 

  (C) in respect of Delivery Year 2 only:

 

  (i) clause 15.1.2 shall not apply;

 

  (ii) in clause 15.1.3 the words “Not less than fourteen (14) days prior to the
start of the Laycan notified by the Seller to the Buyer in accordance with
clause 15.1.2” shall be replaced with “Not less than fourteen (14) days prior to
the start of the Laycan specified in the Delivery Schedule contained in the
amendment letter dated February 25, 2015”; and

 

  (iii) in consideration for, and as a condition of, the amendments to the
Agreement described in paragraphs 2(B), 2(C), 3 and 4 the Seller shall, in
respect of Shipments 1 to 4 (inclusive) of Delivery Year 2 (as prescribed in
Annex 1) (each a “Relevant Shipment”), reduce the Price per Shipment by
CAD$267,794 (a “Price Reduction”) to an aggregate total reduction of
CAD$1,071,176 (the “Total Reduction”), such Price Reductions shall be applied
against the Interim Commercial Invoice of the Relevant Shipments. Further, and
without prejudice to the Buyer’s rights and remedies under clause 6.1 of the
Agreement in respect of any Failure to Deliver by the Seller:

 

  (a) in the event the Seller provides notice to the Buyer pursuant to clause
6.1.1 of the Agreement or, failing such notice, if clause 6.1.3 of the Agreement
applies in respect of a Relevant Shipment, the Seller shall make payment to the
Buyer of the amount of the associated Price Reduction within five (5) Business
Days of the date of the Buyer’s invoice; and

 

  (b) in the event the Seller provides notice(s) to the Buyer pursuant to clause
6.1.1 of the Agreement or, failing such notice, if clause 6.1.3 of the Agreement
applies in respect of two (2) or more Relevant Shipments, the Seller shall make
payment to the Buyer for the outstanding balance of the Total Reduction (being
the Total Reduction less any Price Reduction(s) applied to Relevant Shipments
pursuant to paragraph 2(C)(iii) and any Price Reduction payments made by the
Seller to the Buyer pursuant to paragraph 2(C)(iii)(a)) within five (5) Business
Days of the date of the Buyer’s invoice.



--------------------------------------------------------------------------------

SUBJECT TO CONTRACT

 

  (D) the Annual Quantity of Biomass to be delivered in Delivery Year 5
(2018) shall be 436,000 Tonnes, provided that the first 36,000 Tonnes of
Delivery Year 5 shall be subject to a fixed discount of CAD$12.57 per Tonne of
Biomass.

the Annual Quantity of Biomass to be delivered in Delivery Year 6 (2019) shall
be 436,000 Tonnes, provided that the first 36,000 Tonnes of Delivery Year 6
shall be subject to a fixed discount of CAD$15.73 per Tonne of Biomass.

 

  (E) For the avoidance of doubt, the Annual Quantities of Biomass to be
delivered in Delivery Years 3, 4, 7-11 (inclusive) shall be as described in
Section 12 (Annual Quantity) of the Commercial Terms.

 

  3. Section 11 of the Commercial Terms (Delivery Year 1 Start Date) shall be
replaced with the following:

 

11   Delivery Year 1 and 2 Start Dates:

Delivery Year 1 Start Date: 1 October 2014.

 

Delivery Year 2 Start Date: 1 July 2015.

 

If either the Seller or the Buyer fails to deliver or accept (as the case may
be) Shipments in accordance with the applicable Delivery Schedule after the
Delivery Year 2 Start Date, clause 6.1 (in respect of the Seller) and clause 6.2
(in respect of the Buyer) shall apply.

and the following amendments shall be applied thereafter:

 

  (A) in paragraph 5 of Section 13 of the Commercial Terms (Delivery Schedule),
reference to “the Delivery Year 1 Start Date” shall be replaced with “the
Delivery Year 2 Start Date”;

 

  (B) in Section 17 of the Commercial Terms (Storage Facilities), reference to
“the Delivery Year 1 Start Date” shall be replaced with “the Delivery Year 2
Start Date”; and

 

  (C) in clauses 3.3, 3.4, 4.1, 4.2, 4.5.1, 5.2, 11.2 and 15.1.6 (sub-clauses
inclusive), reference to “the Delivery Year 1 Start Date” shall be replaced with
“the Delivery Year 2 Start Date”.

 

  4. Section 8 of the Commercial Terms (Seller Plant Development Schedule) shall
be amended by: deleting paragraphs (e), (f) and (g); and amending paragraph
(h) so that the reference to “1 September 2014” shall be replaced with “1 April
2015”.

The Guarantor consents to RTK entering into this letter. The Guarantor agrees
that its Guarantee remains in full force and effect as to the Agreement as
amended by this letter.



--------------------------------------------------------------------------------

SUBJECT TO CONTRACT

 

This amendment and any non-contractual obligations arising out of or in
connection with it are subject to the Dispute Resolution and Governing Law and
Jurisdiction provisions in clauses 35 and 36 of the Agreement.

This amendment may be executed in any number of counterparts, and by any Party
on separate counterparts, each of which as so executed and delivered shall be
deemed an original, but all of which together shall constitute one and the same
instrument, and it shall not be necessary in making proof of this amendment as
to any party hereto to produce or account for more than one such counterpart
executed and delivered by such Party. Counterparts may be executed either in
original, faxed or digital transmission form and the Parties adopt any
signatures received by a receiving fax machine or computer as original
signatures of the Parties.

 

Very truly yours, RTK WP CANADA, ULC By:

/s/ Dan J. Cohrs

Name: Dan J. Cohrs Title: Chief Financial Officer & Executive Vice President
Acknowledged and Agreed: Acknowledged and Agreed: DRAX POWER LIMITED RENTECH,
INC. By:

/s/ Deborah Keedy

By:

/s/ Dan J. Cohrs

Name: Deborah Keedy Name: Dan J. Cohrs Title: Head of Biomass Title: Chief
Financial Officer & Executive Vice President



--------------------------------------------------------------------------------

SUBJECT TO CONTRACT

 

ANNEX 1

Agreed Delivery Schedule for Delivery Year 2

 

Shipment

  

Laycan

  

Shipment Volume

1    [*]    [*] Tonnes 2    [*]    [*] Tonnes 3    [*]    [*] Tonnes 4    [*]   
[*] Tonnes 5    [*]    [*] Tonnes

All Shipment Volume Tonnages referred to in the above table can be increased or
decreased by up to 10% at the Buyer’s option, provided that the total Annual
Quantity for Delivery Year 2 shall not be increased or decreased by more than
5%.

 

* confidential portions of this document that have been omitted have been
separately filed with the Securities and Exchange Commission pursuant to an
application for confidential treatment under Rule 24b-2 under the Securities
Exchange Act of 1934, as amended